Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 02, 2018

The Court of Appeals hereby passes the following order:

A19A0403. PAMELA EVANS v. JOANN WRIGHT.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, defendant Pamela Evans appealed to the state court. The state
court ruled in favor of the plaintiff, JoAnn Wright, and Evans appeals. Wright has
filed a motion to dismiss, arguing that Evans was required to file a discretionary
application in order to appeal. Evans contends that the motion to dismiss is frivolous
and has filed a motion for sanctions.
      Because the order at issue disposes of a de novo appeal from a magistrate court
decision, Evans was required to follow the discretionary appeal procedures to obtain
review before this Court. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor Mtg.
Corp. East, 216 Ga. App. 82 (453 SE2d 119) (1995). Her failure to do so deprives us
of jurisdiction over this appeal. Accordingly, Wright’s motion to dismiss is hereby
GRANTED, and this appeal is DISMISSED. Evans’ motion for sanctions is hereby
DENIED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/02/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.